Opinion issued November 15, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00772-CV
                           ———————————
                     JOSEPH ANDRE DAVIS, Appellant
                                        V.
                      FLOYD DANIEL LOPEZ, Appellee


                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-58410


                         MEMORANDUM OPINION

      Appellant, Joseph Andre Davis, has filed a motion to dismiss his appeal. More

than ten days have elapsed since the filing of the motion and no party has objected

to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2